ICJ_043_ConstitutionMaritimeSafetyCommittee_IMO_NA_1960-06-08_ADV_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CONSTITUTION OF THE
MARITIME SAFETY COMMITTEE OF THE
INTER-GOVERNMENTAL MARITIME
CONSULTATIVE ORGANIZATION

ADVISORY OPINION OF 8 JUNE 1960

1960

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

COMPOSITION DU COMITE DE LA
SÉCURITÉ MARITIME DE L'ORGANISATION
INTERGOUVERNEMENTALE CONSULTATIVE

DE LA NAVIGATION MARITIME

AVIS CONSULTATIF DU 8 JUIN 1960
This Opinion should be cited as follows:

“Constitution of the Maritime Safety Committee of the Inter-Govern-
mental Maritime Consultative Organization,
Advisory Opinion of 8 June 1960: I.C.J. Reports 1960, p. 150.”

Le présent avis doit être cité comme suit:

«Composition du Comité de la Sécurité maritime de l'Organisation
intergouvernementale consultative dela Navigation maritime,
Avis consultatif du 8 juin 1960: C. I. J. Recueil 1960, p. 150. »

 

Sales number 999
N° de vente :

 

 

 
150

COUR INTERNATIONALE DE JUSTICE

1960

ANNÉE 1960 Le 8 juin

Rôle général

8 juin 1960 n° 43

COMPOSITION DU COMITÉ DE LA
SÉCURITÉ MARITIME DE L'ORGANISATION
INTERGOUVERNEMENTALE CONSULTATIVE

DE LA NAVIGATION MARITIME

Interprétation de la Convention portant création de l'Organisation
intergouvernementale consultative de la Navigation maritime. —

Conditions d'élection au Comité de la Sécurité maritime. — « Pays ...
qui possèdent les flottes de commerce les plus importantes ». — « In-
tévét important dans les questions de sécurité maritime ». — Réalisa-

tion de cette dernière condition implicite dans le cas des pays qui
possèdent les flottes de commerce les plus importantes. — Signification
du mot « élus » dans l’article 28 a) de la Convention. — Termes indi-
quant un critère objectif excluant un pouvoir de choix discrétionnaire.
— Critère du tonnage de jauge brute immatriculé.

AVIS CONSULTATIF

Pryésenis: M. KLAESTAD, Président; M. ZAFRULLA KHAN, Vice-
Président; MM. BASDEVANT, HACKWORTH, WINIARSKI,
BADAWI,  ARMAND-UGON, KOJEVNIKOV, MoRENO
QUINTANA, CORDOVA, WELLINGTON Koo, SPIROPOULOS,
Sir Percy SPENDER, M. ALFARO, Juges; M. GARNIER-
COIGNET, Grefier adjoint.

4
COMITÉ DE LA SÉCURITÉ MARITIME (AVIS DU 8 VI 60) ISX

En l'affaire relative à la composition du Comité de la Sécurité
maritime de l'Organisation intergouvernementale consultative de
la Navigation maritime,

La Cour,
ainsi composée,
donne l'avis consultatif suivant :

Par lettre du 23 mars 1959, enregistrée au Greffe le 25 mars, le
Secrétaire général de l’Organisation intergouvernementale consul-
tative de la Navigation maritime a porté à la connaissance de la
Cour que, par une résolution adoptée le 19 janvier 1959, dont une
copie certifiée conforme était jointe à la lettre du Secrétaire général,
l’Assemblée de l'Organisation intergouvernementale consultative de
la Navigation maritime avait décidé de demander à la Cour inter-
nationale de Justice un avis consultatif sur la question énoncée
dans la résolution et qui est conçue dans les termes suivants:

« L'Assemblée

Considérant que l'interprétation du paragraphe 4) de l’article
28 de la Convention portant création de l'Organisation intergouver-
nementale consultative de la Navigation maritime a donné lieu à
des divergences d'opinion;

Considérant que la Convention, en son article 56, dispose que les
questions de droit peuvent être portées devant la Cour internationale
de Justice pour avis consultatif;

Décide
De soumettre à la Cour internationale de Justice, conformément à

Particle 65, paragraphe 2, de son Statut, une requête demandant un
avis consultatif sur le point de droit ci-après:

Le Comité de la Sécurité maritime de l'Organisation inter-
gouvernementale consultative de la Navigation maritime, élu
le 15 janvier 1959, a-t-il été établi conformément à la Convention
portant création de l’Organisation?

Charge le Secrétaire général de mettre a la disposition de la
Cour les comptes rendus et documents pertinents de la premiére As-
semblée de l’Organisation et de ses Commissions et d’informer le
Conseil économique et social de l’Organisation des Nations Unies de
la présente résolution, conformément à l'article IX de l'Accord
régissant les relations entre lOrganisation des Nations Unies et
l'Organisation intergouvernementale consultative de la Navigation
maritime. »

Conformément à l’article 66, paragraphe 1, du Statut de la Cour,
la requête pour avis consultatif a été notifiée le 9 avril 1959 à tous
les États admis à ester en justice devant la Cour.

Le Secrétaire général de l'Organisation intergouvernementale
consultative de la Navigation maritime ayant, le 14 juillet 1050,

5
COMITÉ DE LA SÉCURITÉ MARITIME (AVIS DU 8 VI 60) 152

transmis à la Cour les documents pouvant servir à élucider la
question et le Président ayant jugé que les États membres de
l'Organisation, ainsi que l'Organisation elle-même, étaient suscep-
tibles de fournir des renseignements sur la question, ces États et
l'Organisation ont été informés le 5 août 1959, conformément à
l’article 66, paragraphe 2, du Statut, que la Cour était disposée à
recevoir d’eux des exposés écrits dans un délai dont, par ordonnance
du même jour, la date d'expiration a été fixée au 5 décembre 1959.
Les Gouvernements de la Belgique, de la France, du Libéria, des
États-Unis d'Amérique, de la République de Chine, du Panama,
de la Suisse, de l'Italie, du Danemark, du Royaume-Uni de Grande-
Bretagne et d'Irlande du Nord, de la Norvège, des Pays-Bas et de
VInde ont fait usage de cette faculté.

Ces exposés écrits ont été communiqués à l'Organisation inter-
gouvernementale consultative de la Navigation maritime et aux
États membres de l'Organisation. Au cours des audiences publiques
tenues les 26, 27, 28 et 20 avril et les 2, 3 et 4 mai 1960, la Cour a
entendu des exposés oraux. Ont pris la parole:

VHonorable Rocheforte L. Weeks, ancien Attorney-General
adjoint, président de Universite du Libéria, et

l Honorable Edward KR. Moore, Attorney-General adjoint, représen-
tant le Gouvernement du Libéria;

le Dr Octavio Fabrega, président du Conseil national des rela-
tions extérieures, en qualité d’ambassadeur extraordinaire et pléni-
potentiaire en mission spéciale, représentant le Gouvernement du
Panama;

l’Honorable Eric H. Hager, conseiller juridique du Département
d’Etat, représentant le Gouvernement des Etats-Unis d'Amérique;

M. Riccardo Monaco, professeur à l’Université de Rome, chef du
contentieux diplomatique du ministère des Affaires étrangères,
représentant le Gouvernement de l'Italie;

M. W. Riphagen, professeur de droit international à Rotterdam,
jurisconsulte du ministère des Affaires étrangères, représentant le
Gouvernement des Pays-Bas;

M. Finn Seyersted, directeur des affaires juridiques au ministère
des Affaires étrangéres de Norvége, représentant le Gouvernement
de la Norvége;

M. F. A. Vallat, conseiller juridique adjoint au ministère des
Affaires étrangères, représentant le Gouvernement du Royaume-Uni
de Grande-Bretagne et d'Irlande du Nord.

*#
* *

Bien qu’énoncée en termes généraux, la question posée à la Cour
dans la demande d’avis vise un cas particulier et peut se formuler

6
COMITÉ DE LA SÉCURITÉ MARITIME (AVIS DU 8 VI 60) 153

ainsi: en n’élisant pas le Libéria et le Panama au Comité de la
Sécurité maritime, l'Assemblée a-t-elle exercé son pouvoir électoral
d’une manière conforme aux termes de l’article 28 a) de la Conven-
tion du 6 mars 1948 portant création de l’Organisation inter-
gouvernementale consultative de la Navigation maritime?

Les exposés présentés à la Cour ont fait apparaître qu’à la question
qui lui a été soumise s’en rattachent d’autres qui ont un caractère
politique. Cependant, en tant que corps judiciaire, la Cour doit
dans l'exercice de sa fonction consultative rester fidèle aux
exigences de son caractère judiciaire.

*
* *

La Convention à laquelle se réfère la demande d’avis a établi une
institution connue sous le nom d’Organisation intergouvernementale
consultative de la Navigation maritime (ci-après dénommée:
l'Organisation). Ses buts sont exposés à l’article 1 de la Convention;
le plus important d’entre eux a trait aux questions de sécurité
maritime et d'efficacité de la navigation.

L’Organisation comprend une Assemblée, un Conseil, un Comité
de la Sécurité maritime et tels organes auxiliaires que l’Organisation
estimerait à tout moment nécessaire de créer, ainsi qu’un Secré-
tariat.

L'Assemblée se compose de tous les Membres de l'Organisation
et se réunit en session ordinaire une fois par période de deux ans.
L'une de ses fonctions est d’« élire.... [le] Comité de la Sécurité
maritime conformément à l’article 28 » (art. 16 d)).

Le Conseil comprend seize membres. Sa fonction principale est
de recevoir les recommandations du Comité de la Sécurité maritime
et de les transmettre à l’Assemblée ou, si l’Assemblée ne siège pas,
aux Membres, en les accompagnant de ses observations et de ses
recommandations. Les questions du ressort du Comité de la Sécurité
maritime ne peuvent être examinées par le Conseil qu'après étude
par ce Comité (art. 22).

Les principales fonctions du Comité de la Sécurité maritime sont
énumérées à l’article 29. Elles s'étendent à l'examen de toutes les
questions qui relèvent de la compétence de l’Organisation, telles
que les aides à la navigation maritime, la construction et l’équipe-
ment des navires, les questions d'équipage dans la mesure où elles
intéressent la sécurité, les règlements destinés à prévenir les
abordages, la manipulation des cargaisons dangereuses, la réglemen-
tation de la sécurité en mer et toutes autres questions ayant unrapport
direct avec la sécurité maritime. Le Comité est appelé à maintenir
des rapports étroits avec les autres organismes intergouvernemen-
taux qui s'occupent de transports et de communications, susceptibles
d'aider l'Organisation à atteindre son but en augmentant la sécurité
en mer.

7
COMITÉ DE LA SÉCURITÉ MARITIME (AVIS DU 8 VI 60) 154

La composition de ce Comité et le mode de désignation de ses
membres sont réglés par l’article 28 a) de la Convention, lequel
dispose:

« Le Comité de la Sécurité maritime se compose de quatorze
Membres élus par l’Assemblée parmi les Membres, gouvernements
des pays qui ont un intérêt important dans les questions de sécurité
maritime. Huit au moins de ces pays doivent être ceux qui possèdent
les flottes de commerce les plus importantes; l'élection des autres
doit assurer une représentation adéquate d’une part aux Membres,
gouvernements des autres pays qui ont un intérêt important dans
les questions de sécurité maritime, tels que les pays dont les ressor-
tissants entrent, en grand nombre, dans la composition des équipages
ou qui sont intéressés au transport d’un grand nombre de passagers
de cabine et de pont et, d'autre part, aux principales régions géo-
graphiques. »

+
* *

La Cour est appelée à apprécier si, en n’élisant pas le Libéria et
le Panama au Comité de la Sécurité maritime, l'Assemblée s’est
conformée à cette disposition. A cet effet, la Cour doit en premier
lieu rappeler dans quelles conditions l’Assemblée a procédé à
l'élection du Comité et a demandé un avis consultatif.

L'Assemblée a abordé la question de l'élection des membres du
Comité de la Sécurité maritime le 14 janvier 1959. Elle avait devant
elle un document de travail établi par le Secrétaire général de
l'Organisation et portant le titre suivant:

«Election des Membres au Comité de la Sécurité maritime,
conformément aux dispositions de l’article 28 de la Convention.

Importance de la flotte de commerce des Membres de l’IMCO
d’après le «Lloyd’s Register of Shipping Statistical tables 1958 »
(Tableaux statistiques de la marine marchande en 1958 publiés par
la Lloyd). » ‘

Ce tableau indiquait, par ordre décroissant de tonnage de jauge
brute global, les noms des pays Membres suivis du chiffre de leur
tonnage immatriculé. Sur ce tableau, le Libéria occupait le troisième
rang et le Panama le huitième.

- L'Assemblée avait également devant elle un projet de résolution
présenté par le Royaume-Uni, dont le texte était le suivant:

« L’Assemblée,

Désiveuse d’élire les huit membres du Comité de la Sécurité
maritime qui doivent étre les pays possédant les flottes de commerce
les plus importantes,

Avant pris note de la liste établie par le Secrétaire général
(IMCO/A. I/document de travail 5), qui indique le tonnage de jauge
de chacun des membres de l'Organisation,

8
COMITÉ DE LA SÉCURITÉ MARITIME (AVIS DU 8 vi 60) 155
Décide

que les huit sièges à pourvoir seront mis aux voix séparé-
ment,

que le vote se déroulera dans l’ordre où les pays figurent sur la
liste établie par le Secrétaire général et,

que les huit pays qui les premiers auront recueilli la majorité
des voix seront proclamés élus. »

Le représentant du Gouvernement du Libéria a soumis un projet
de résolution, ainsi qu’un amendement au projet de résolution du
Royaume-Uni, tendant l’un et l’autre à ce que, pour lapplication
de l’article 28 a), les huit pays possédant les flottes de commerce
les plus importantes fussent déterminés en fonction des tonnages
de jauge brute indiqués dans la dernière livraison du Zloyd's
Register of Shipping parue à la date de l'élection. Il a soutenu que
l'article 28 a) énonçait les règles à suivre pour élire les membres du
Comité et que ces règles devaient être strictement observées. Aux
termes de l'article 28 a), l'Assemblée devait élire les huit pays pos-
sédant les flottes de commerce les plus importantes. A son avis, il
ne s’agissait pas là d’une élection au sens usuel du terme car, une
fois ces huit pays identifiés, l’Assemblée était tenue de les élire. Le
représentant du Panama a appuyé cette thèse.

Nul n’a prétendu que les chiffres du document de travail établi
par le Secrétaire général, chiffres identiques à ceux de la dernière
livraison du Lloyd’s Register of Shipping et indiquant séparément
le tonnage de jauge brute de chaque pays, fussent en aucune
manière inexacts.

Le Gouvernement des Etats-Unis a proposé de remettre l'élection
du Comité à la deuxième session ordinaire de l’Assemblée et
d'établir dans l'intervalle un Comité provisoire ouvert à tous les
membres de l’Assemblée.

L’amendement du Gouvernement du Libéria au projet de
résolution du Royaume-Uni a été remplacé par un amendement
conjoint du Libéria et des Etats-Unis d’Amérique qui en reprenait
l'essentiel. Ni la proposition des Etats-Unis ni ’amendement
conjoint n’ont été adoptés par l’Assemblée,

A sa séance du 15 janvier 1959, l’Assemblée a adopté le projet
de résolution du Royaume-Uni, exprimant par là, selon les termes
de cette résolution, son désir « d’élire les huit membres du Comité
de la Sécurité maritime qui doivent être les pays possédant les
flottes de commerce les plus importantes ». Le Président a demandé
à l’Assemblée de voter séparément sur les huit pays à élire aux
termes de l’article 28 a) selon l’ordre des tableaux statistiques du
Lloyd’s Register of Shipping pour 1958. Le Libéria et le Panama
n’ont pas été élus, le nombre des voix obtenues par ces pays étant
pour le premier onze contre quatorze et trois abstentions, pour le
second neuf contre quatorze et cing abstentions. Dans ce dernier

9
COMITÉ DE LA SÉCURITÉ MARITIME (AVIS DU 8 vi 60) 156

scrutin, le Libéria et le Panama se sont abstenus, considérant que,
du moment que le Libéria n’avait pas été élu, l'élection était nulle
et non avenue.

A sa séance suivante tenue le même jour, l’Assemblée a élu les
six autres membres du Comité,

Après l’élection, l’Assemblée a procédé à examen d’un projet
de résolution du Libéria invitant l’Assemblée à soumettre à la Cour
pour avis consultatif les points de droit soulevés par l'interprétation
de l’article 28 a) et à charger une commission de formuler les ques-
tions à poser à la Cour et de les soumettre ensuite à l’Assemblée
pour approbation. Le projet de résolution du Libéria a été accepté
en principe. Le 19 janvier 1959, l’Assemblée a adopté la résolution
reproduite dans la requête pour avis.

Ea
+ 8

Les débats qui ont précédé l’élection ont révélé de considérables
divergences de vues quant aux prescriptions pertinentes de l’arti-
cle 28 a).

Le représentant du Royaume-Uni a déclaré au cours de la sep-
tième séance de l’Assemblée tenue le 14 janvier 1959:

«De l'avis de la délégation britannique, l’Assemblée aurait tort
de ... [feindre] d'ignorer la difficulté essentielle, à savoir la situation
particulière du Libéria et du Panama. Il n'est évidemment pas
question de s'attaquer au problème des pavillons de complaisance,
qui sort du cadre du présent débat, mais il s'agit de choisir huit pays
qui, d’une part, aient un grand intérêt à la sécurité maritime et,
d'autre part, possèdent les flottes de commerce les plus importantes,
puisque tels sont les critères fixés par l’article 28 de la Convention. »

«… ce qu'il faut c’est considérer l'intérêt que portent les gouver-
nements aux questions maritimes et voir dans quelle mesure ils
peuvent apporter une contribution dans divers domaines qui
relèvent de la sécurité... Il est évident que dans tous ces domaines
le Libéria et le Panama ne sont pas pour le moment en mesure
d'apporter une contribution importante à la sécurité maritime... »

«Quant au second critère indiqué plus haut, l'importance des
flottes commerciales, [je] souligne que cette expression est employée
ici pour la première fois; elle est parfaitement claire: il faut que
les navires appartiennent effectivement aux Etats en question, ce
qui n'est évidemment pas le cas du Panama et du Libéria. »

« Ainsi, ni du point de vue de l’intérét pour la sécurité maritime
ni du point de vue du tonnage, le Libéria et le Panama ne peuvent se
classer parmi les huit pays maritimes visés par l’alinéa a) de l’arti-
cle 28 de la Convention. »

Il a ajouté que, d’après la Convention, les huit sièges à pourvoir
devaient être attribués aux pays possédant les flottes de commerce
les plus importantes, mais qu'il ne s'agissait pas nécessairement des

10
COMITÉ DE LA SÉCURITÉ MARITIME (AVIS DU 8 VI 60) 157

flottes représentant les plus forts tonnages de jauge brute. Quant à
la question du nom et de la nationalité des propriétaires ou des
actionnaires des compagnies de navigation, elle ne devait pas inter-
venir en la matière, car elle eût introduit un critère inutilement
compliqué.

Le représentant des Pays-Bas a déclaré que la notion de pays
possédant les flottes de commerce les plus importantes ne coïncidait
pas nécessairement avec celle de nations ayant le tonnage immatri-
culé le plus important; bien au contraire il se pouvait que le ton-
nage immatriculé d’un pays ne traduisit nullement sa véritable
importance en tant que nation possédant une flotte de commerce.

On a également fait valoir que les Membres qui devaient être
élus au Comité de la Sécurité maritime «en raison du tonnage de
leur flotte » devaient être les pays qui étaient à même de contribuer
aux travaux du Comité par leurs connaissances et leur compétence
en matière de sécurité maritime et que ni le Libéria ni le Panama
ne remplissaient ces conditions.

D'un autre côté, le représentant des États-Unis d'Amérique a
expliqué la manière dont son pays interprétait l’article 28 a). Il
a déclaré:

« Cet article enjoint à l’Assemblée d’élire parmi les gouvernements
membres des pays qui ont un intérêt important dans les questions
de sécurité maritime, les huit pays qui possèdent les flottes les plus
importantes comme il ressort des tableaux statistiques de la Lloyd
... Particle 28 spécifie que huit au moins de ces pays doivent être
ceux qui possédent «les flottes les plus importantes » et non pas
« des flottes importantes »... Ils doivent être élus d’office. »

Plus tard, il a dit qu’il ne pouvait accepter l’argument invoqué par
le représentant du Royaume-Uni, à savoir que la mesure dans
laquelle les pays pouvaient contribuer aux travaux du Comité
de la Sécurité maritime grâce à leurs connaissances et à leur expé-
rience techniques constituait un critère d'éligibilité autre que l’état
de nation se classant parmi celles qui possédaient les flottes de
commerce les plus importantes. Les deux nations dont le tonnage
immatriculé réuni représentait quinze pour cent de la flotte en
activité dans le monde entier ne devaient être écartées du Comité
sous aucun prétexte.

D'autres États membres de l’Assemblée ont pris part au débat
mais, dans la mesure où ils ont exprimé des opinions sur l’interpré-
tation qu’il convenait d’attacher à l’article 28 a), ces opinions
semblent reflétées dans les déclarations citées plus haut.

C’est dans ces conditions que la question de savoir si le Comité
de la Sécurité maritime a été établi conformément à l’article 28 a)
a été posée à la Cour.

*
* *

La Cour va maintenant examiner la réponse a donner a la ques-
tion qui lui est soumise.
II
COMITÉ DE LA SÉCURITÉ MARITIME (AVIS DU 8 VI 60) 158

D'après l’article 16 4) de la Convention, l’une des fonctions de
l’Assemblée est d’«élire les Membres ... au Comité de la Sécurité
maritime, conformément à l’article 28 ». La portée et la nature de
cette fonction de l’Assemblée sont donc définies à l’article 28. Cette
fonction ne peut s’exercer que dans les conditions énoncées par cet
article.

L'article 28 a) prescrit que les quatorze membres du Comité
sont élus par l’Assemblée parmi les Membres, gouvernements des
pays qui ont un intérêt important dans les questions de sécurité
maritime. Huit au moins de ces pays doivent être ceux qui pos-
sèdent les flottes de commerce les plus importantes. L'élection des
autres membres doit assurer une représentation adéquate d’une
part aux autres pays qui ont un intérêt important dans les questions
de sécurité maritime, tels que les pays dont les ressortissants entrent
en grand nombre dans la composition des équipages ou qui sont
intéressés au transport d’un grand nombre de passagers, et d’autre
part aux principales régions géographiques.

Il a été soutenu devant'la Cour que l’Assemblée avait le droit
de refuser d’élire le Libéria et le Panama en vertu d’un pouvoir
discrétionnaire qui lui aurait été conféré par l’article 28 a). L’argu-
ment est en substance celui-ci: l'Assemblée est investie d’un pou-
voir discrétionnaire pour déterminer quels sont les Membres de
l'Organisation qui ont «un intérêt important dans les questions
de sécurité maritime » et par conséquent, en accomplissant sa
mission d’élire les huit pays qui possèdent les flottes de commerce
les plus importantes, l’Assemblée a le pouvoir d’écarter comme ne
remplissant pas les conditions d'éligibilité ceux qui, à son avis,
n'ont pas cet intérêt. On a soutenu en outre que ce pouvoir dis-
crétionnaire s’étendait également à la détermination des pays possé-
dant ou non «les flottes de commerce les plus importantes ».

Tout d’abord, on a voulu voir dans le mot «élus », qui s’applique
à tous les membres du Comité, une idée de choix qui impliquerait
un jugement individuel sur chacun des membres à élire, ainsi que la
liberté d'appréciation des qualifications de ces membres. On a
prétendu que cela s’appliquait aussi bien à l'élection des huit pays
possédant les flottes de commerce les plus importantes qu’à celle
des six autres pays. Cette thèse postule le sens à attribuer au mot
« élus », puis elle l’applique à l’article 28 a) dont elle interprète en
conséquence les dispositions. Ce faisant, elle relègue au second
plan la disposition expresse de l’article qui vise les huit pays « qui
possèdent les flottes de commerce les plus importantes ».

On ne saurait déterminer le sens du mot «élus » isolément et
par référence à son sens usuel et ordinaire, puis lui attribuer ce
sens toutes les fois qu'il est employé dans l'article. Le mot tire
son sens du contexte dans lequel il est employé. Si le contexte
appelle un sens qui indique un large pouvoir de choix, il doit s’in-
terpréter en conséquence, tout comme il doit se voir attribuer un
sons restreint si le contexte l'exige.

12
COMITÉ DE LA SÉCURITÉ MARITIME (AVIS DU 8 vi 60) 159

On en trouve un exemple aux articles 16 4) et 17 c) et d) où
figurent également les mots « élire » et «élus ». Quelle que soit la
marge de choix ou d’appréciation individuelle dont dispose l’As-
semblée pour lélection d’un membre du Conseil, cette marge de
choix ou d’appréciation ne dépasse pas celle qui est permise par les
termes de ces articles lus à la lumière de l'article 18. Les mots
«élire » et « élus » s’interprètent en conséquence.

Il en est de même du mot «élus » tel qu'il figure au début de
l’article 28. Ce terme vise alors la désignation de l’ensemble des
quatorze membres du Comité, c’est-à-dire des deux catégories de
membres. En outre, pour la première catégorie, le texte emploie la
formule « doivent être » qui présente à première vue un caractère
impératif. Si ces mots impliquent une désignation obligatoire,
question que la Cour examinera plus tard, le contraste est évident
entre cette désignation d’une part et un libre choix d'autre part.

Si la phrase « Huit au moins de ces pays doivent être ceux qui
possèdent les flottes de commerce les plus importantes » entraîne
la désignation obligatoire des pays qui remplissent cette condition,
l'emploi des mots «élus » et « élection » pour viser la désignation des
deux catégories, nommées l’une sur la base d’un critère défini et
préétabli et l’autre sur la base d’un choix, ne peut donner à la
désignation des huit le caractère d’une procédure d’élection qui
serait contraire au critère préétabli.

En second lieu, on soutient que la condition d’avoir « un intérêt
important dans les questions de sécurité maritime » est une condi-
tion prédominante d'éligibilité au Comité de la Sécurité maritime
et que celle d’être l’un des «huit pays possédant les flottes de
commerce les plus importantes » est une condition secondaire.
On fait valoir que ces deux conditions s’ajoutent l’une à l’autre
mais que celle d’avoir « un intérêt important dans les questions de
sécurité maritime » est déterminante. Selon cette opinion, le seul
fait de remplir la condition d’être l’un des huit pays possédant
les flottes de commerce les plus importantes ne suffit pas en soi
à rendre un Etat membre éligible au Comité, en tant que le mot
« élus » indique, soutient-on, que l’Assemblée jouit du pouvoir
discrétionnaire de choisir parmi ceux qui satisfont à la condition
d’avoir un intérêt important dans les questions de sécurité maritime.

On.soutient en outre que l'expression « pays possédant des flottes
de commerce » a une signification qui embrasse la considération
de nombreux éléments et que, dans l'exercice de son pouvoir dis-
crétionnaire, l’Assemblée avait le droit de tenir compte de ces
éléments pour l'élection du Comité.

*
* *

Les termes de l’article 28 a) doivent être interprétés suivant leur

signification naturelle et ordinaire, selon le sens qu’ils ont normale-

ment dans leur contexte; si les termes de l’article demeurent équi-

13
COMITÉ DE LA SÉCURITÉ MARITIME (AVIS DU 8 vi 60) 160

voques, c’est alors seulement qu’il faut recourir à d’autres méthodes
d'interprétation. (Compétence de l’Assemblée générale pour l'admis-
sion d'un État aux Nations Unies, C. I. J. Recueil 1950, p. 8.)

Aux termes de l’article 28 a), il est clair que ses rédacteurs ont
délibérément prévu que le contrôle prépondérant du Comité doit
toujours revenir aux pays « qui possèdent les flottes de commerce
les plus importantes ». Ce contrôle doit être assuré par la disposi-
tion selon laquelle huit au moins des quatorze sièges doivent revenir
à ces pays. Les termes employés — « Huit au moins de ces pays
doivent être ceux qui possèdent les flottes de commerce les plus
importantes » —, pris dans leur sens normal et ordinaire, indiquent
bien que telle a été l'intention des rédacteurs.

Il est clair que l'expression « qui ont un intérêt important dans
les questions de sécurité maritime » formule une condition d’éligi-
bilité au Comité exigée pour chaque catégorie de membres visée à
l’article 28 a). Mais, dans le contexte de l’ensemble de l’article, la
rédaction employée implique que les huit pays possédant les flottes
de commerce les plus importantes ont un tel intérêt. La condition
particulière d’être l’un de ces huit pays définit la nature de l'intérêt
exigé dans les questions de sécurité maritime et correspond audit
intérêt.

Cette interprétation s'accorde avec la structure de l’article.
Ayant posé que « Huit au moins de ces pays doivent être ceux qui
possèdent les flottes de commerce les plus importantes », l'article
continue en disposant que l'élection des autres membres doit
assurer une représentation adéquate aux «autres pays » qui ont
un intérêt important dans les questions de sécurité maritime —
c'est-à-dire aux pays autres que les huit qui possèdent les flottes
de commerce les plus importantes, «tels que les pays dont les
ressortissants entrent en grand nombre dans la composition des
équipages », etc. par opposition aux pays « qui possèdent les flottes
de commerce les plus importantes ». L'emploi des termes «autres
pays » et «tels que » dans leur contexte confirme cette interpré-
tation.

L’argument fondé sur le pouvoir discrétionnaire permettrait à
l’Assemblée, dans le seul exercice de son pouvoir discrétionnaire, de
décider par son vote quels pays ont ou n’ont pas un intérêt impor-
tant dans les questions de sécurité maritime et de refuser d’élire un
État au Comité sans égard à l'importance de son tonnage ou à
toute autre condition. Cette interprétation aurait pour effet de
rendre superflue la plus grande partie de l’article 28 a) et de faire
du pouvoir discrétionnaire de l'Assemblée la règle suprême régissant
la composition du Comité de la Sécurité maritime. Cela serait, de
l'avis de la Cour, incompatible avec le principe sur lequel repose
l'article.

Le principe sur lequel repose l’article 28 a) est la prédominance
au sein du Comité des pays qui possèdent les flottes de commerce

14
COMITÉ DE LA SÉCURITÉ MARITIME (AVIS DU 8 VI 60) 161

les plus importantes. Toute interprétation de l’article qui ne
concorde pas avec ce principe est inadmissible.

C’est pour exprimer ce principe que la phrase « Huit au moins
de ces pays doivent être ceux qui possèdent les flottes de commerce
les plus importantes » a été insérée dans l’article. Cette phrase ne
saurait être interprétée comme si elle énonçait: « Huit au moins de
ces pays doivent représenter (ou être représentatifs de) ceux qui
possèdent les flottes de commerce les plus importantes ». Quels que
fussent les pays possédant les flottes de commerce les plus im-
portantes, ces pays devaient nécessairement être appelés au Comité;
l'intérêt important de chacun d’eux dans les questions de sécurité
maritime était admis comme allant de soi; cela était inhérent au
fait qu'ils étaient les huit pays possédant les flottes de commerce
les plus importantes.

*

* *
L’historique de l’article 28 a) et les débats sur le projet d’article
tenus au sein du United Maritime Consultative Council, qui a établi
a la demande du Conseil économique et social des Nations Unies

le texte de la convention à recommander aux gouvernements
Membres, confirment le principe ci-dessus indiqué.

Le projet initial de l’article a subi par la suite un certain nombre
de changements. Préparé en juillet 1946 par un comité siégeant à
Londres, ce projet énonçait:

« Le Comité de la Sécurité maritime se compose de douze gouver-
nements contractants, choisis par l’Assemblée parmi les nations que
les questions de sécurité maritime intéressent particulièrement et
qui possèdent un nombre considérable de navires de commerce,
neuf au moins devant être ceux qui possèdent les marines de com-
merce les plus puissantes; les autres membres sont choisis de façon
à assurer une représentation des principales régions géographiques.
Le Comité de la Sécurité maritime a pouvoir de modifier le nombre de
ses membres avec l'approbation du Conseil. »

Les neuf pays possédant les marines de commerce les plus
puissantes étaient évidemment des pays possédant un nombre
considérable de navires de commerce. Les neuf pays possédant les
marines de commerce les plus puissantes devaient en tout état de
cause siéger au Comité. À cet égard, la présence dans le texte
anglais original de l’article défini « the », qui sera maintenu dans
chaque projet et que l’on retrouvera dans l’article 28 a), a une
importance qu'on ne saurait négliger. Il est évident que ce mot a
été inséré de propos délibéré. C’est ce que confirment les textes des
divers projets et les procès-verbaux relatifs aux discussions qui
ont eu lieu à leur sujet.

Les trois pays représentant les principales régions géographiques
et constituant les «autres membres » devaient répondre à deux

15
COMITÉ DE LA SÉCURITÉ MARITIME (AVIS DU 8 vi 60) 162

conditions: appartenir aux nations que les questions de sécurité
maritime intéressent particulièrement et posséder un nombre
considérable de navires de commerce.

A ce stade les rédacteurs avaient l'intention délibérée de n’ad-
mettre au Comité qu’un nombre de pays très limité, la prépondé-
rance revenant aux neuf pays qui possédaient les marines de
commerce les plus puissantes. C'est ce que prouve le rapport du
comité de rédaction. Il est dit dans ce texte que le Comité envisagé
«comprendra les pays qui possèdent les marines de commerce les
plus puissantes » (à distinguer de ceux qui possèdent un nombre
considérable de navires de commerce) et que cela « présentera une
grande importance pour le succès de son fonctionnement ». Le
rapport prévoit également «la représentation d’autres pays possé-
dant des flottes de commerce et situés dans toutes les parties du
monde » (c'est-à-dire d’autres pays que les neuf qui possèdent les
marines de commerce les plus puissantes) « pour traduire l'intérêt
mondial suscité par les problèmes en cause ».

Il aurait été sans rapport avec la réalité de supposer qu’alors
même qu'un pays possédait la marine de commerce la plus puis-
sante ou l’une des neuf marines de commerce les plus puissantes,
l’Assemblée avait le pouvoir discrétionnaire de décider qu'il ne
s'agissait pas d’un pays possédant «un nombre considérable de
navires de commerce » ou d’un pays « que les questions de sécurité
maritime intéressent particulièrement ». Ces qualifications étaient
évidemment inhérentes à chacun des neuf pays possédant les
marines de commerce les plus puissantes.

Le second projet a été présenté par les États-Unis à la Conférence
du United Maritime Consultative Council tenue à Washington en
1946. Il suivait la forme du premier projet. En dehors de la substi-
tution de « qui ont un nombre considérable de navires de commerce »
a «qui possèdent un nombre considérable de navires de commerce », |
la modification importante qu'il apportait était de supprimer, dans
le projet du comité de rédaction, la disposition qui donnait au
Comité de la Sécurité maritime le pouvoir de modifier, avec lappro-
bation du Conseil, le nombre des membres le composant. Le rapport
numérique entre les pays possédant les marines de commerce les
plus puissantes et les autres devait rester immuable. Les membres
de l’Assemblée n’avaient pas latitude de s’écarter de ce que l’on
entendait étre des dispositions précises fixant le rapport entre les
deux groupes.

Cette prépondérance des neuf au sein du Comité n’a pas paru
acceptable à certains membres de la Conférence, l'Inde notamment
qui avait soumis sa propre proposition au comité de rédaction; mais
ce dernier ne s’était pas estimé habilité à modifier la rédaction
originale de l’article, ce qui aurait impliqué une question de principe.

Un troisième projet a été alors présenté par le comité de rédaction
en deux versions différentes. La première se fondait sur le projet

16
COMITÉ DE LA SÉCURITÉ MARITIME (AVIS DU 8 Vi 60) 163

des États-Unis et, en fait, le suivait mot pour mot. Elle visait à
n’admettre au Comité que les pays que les questions de sécurité
maritime intéressaient particulièrement et qui avaient aussi un
nombre considérable de navires de commerce. Les neuf pays
possédant les marines de commerce les plus puissantes satisfaisaient
d'eux-mêmes à ces deux conditions mais les trois autres auraient à
faire la preuve devant l’Assemblée qu'ils satisfaisaient à l'une et à
l'autre. L'objectif du projet était de limiter l’accès du Comité aux
pays ayant un nombre considérable de navires de commerce.

L'autre version du projet d'article (présentée par le comité de
rédaction après discussion de l’amendement proposé par l’Inde)
revêt une importance particulière. Elle reflète les efforts de ceux qui
cherchaient à limiter là prédominance au Comité de la Sécurité
maritime des neuf pays possédant les marines de commerce les plus
puissantes et à empêcher que le Comité fût uniquement dirigé par
des pays ayant « un nombre considérable de navires de commerce ».
Le délégué de l’Inde devait souligner, au cours de la discussion sur
les projets de texte tenue le 28 octobre 1946 au sein du United
Maritime Consultative Council, que les questions de sécurité maritime
intéressaient particulièrement d’autres pays «qui, en fait, ne
possédaient pas ou n’avaient pas un grand nombre de navires de
commerce ».

On a donc supprimé dans cette dernière version du projet les
mots «et qui ont un nombre considérable de navires de commerce »
et maintenu à douze le nombre total des membres du Comité, mais
en modifiant le rapport de neuf à trois entre les pays possédant
«les marines de commerce les plus puissantes » et les autres, pour
le ramener au rapport de sept à cinq.

C’est ce qui a fait l’objet d’un débat à la séance tenue par le
United Maritime Consultative Council le 28 octobre 1946.

Le représentant du Danemark s’est opposé à la proposition
indienne car elle signifiait, selon lui, que le Comité de la Sécurité
maritime comprendrait douze Etats membres, «sept au moins
devant être ceux qui possèdent les marines de commerce les plus
puissantes ». Il ne pouvait donner son accord que si le nombre to-
tal des membres était porté à quatorze, «neuf au moins devant être
ceux qui possèdent les marines de commerce les plus puissantes ».
Le représentant de l'Inde estimait qu'un rapport de sept (pays
possédant les marines de commerce les plus puissantes) à cinq
{autres pays) était équitable. Le représentant des États-Unis a
déclaré que «le principe de base généralement accepté par tous »
était que «les pays possédant les marines de commerce les plus
puissantes devaient avoir la prédominance au sein du Comité de
la Sécurité maritime ».

En fin de compte la question a été laissée en suspens pour faire
l’objet de discussions officieuses entre les experts maritimes du
Royaume-Uni et des États-Unis d'Amérique et les représentants
du Danemark et de l'Inde.

17
COMITÉ DE LA SÉCURITÉ MARITIME (AVIS DU 8 VI 60) 164

Ces discussions ont abouti à un projet final calqué sur la seconde
version mais portant le nombre total des membres du Comité à
quatorze, dont huit au moins devaient être ceux qui possédaient les
marines de commerce les plus puissantes. Ce texte énoncait:

«Le Comité de la Sécurité maritime se compose de quatorze
Gouvernements contractants choisis par l’Assemblée, parmi les na-
tions que les questions de sécurité maritime intéressent particulière-
ment, huit au moins devant être ceux qui possèdent les marines de
commerce les plus puissantes; les autres membres sont élus de
façon à assurer une représentation suffisante aux autres pays que
les questions de sécurité maritime intéressent particulièrement, ainsi
qu'une représentation équitable des principales régions géographi-
ques... »

Tel a été le projet soumis à la Conférence maritime des Nations
Unies réunie à Genève en février-mars 1948. Un groupe de travail
sur la sécurité maritime a été constitué le 27 février. Le 28 février
1948, à la séance de ce groupe de travail, l'Inde a proposé de
remanier le texte dans la ligne de l'actuel article 17. Cette proposition
a soulevé de l'opposition et a été rejetée.

L’Inde a proposé alors d'ajouter au projet d'article une formule
du même effet que celle qui figure actuellement dans le texte de
l'article 28 a), à savoir: «notamment des pays dont les ressortissants
entrent, en grand nombre, dans la composition des équipages ou qui
sont intéressés au transport d’un grand nombre de passagers. ».
Cette proposition a elle aussi été rejetée par le groupe de travail
mais elle a fini par être introduite dans l’article 28 a) après les mots
«des autres pays qui ont un intérêt important dans les questions
de sécurité maritime ». Le texte actuel, sous tous ses aspects
essentiels, a été adopté le 1°T mars 1948 « sous réserve ... de modifi-
cations de rédaction », Le texte qui est aujourd’hui celui de la
Convention a finalement été adopté le 5 mars 1948, sans que les
comptes rendus mentionnent d’autres discussions.

Dans les trois premiers projets d’article, les neuf pays possédant
les marines de commerce les plus puissantes devaient en tout état
de cause faire partie du Comité. A mesure que les projets successifs
élevaient à quatorze le nombre total des membres du Comité,
modifiaient le rapport numérique entre les pays possédant les
marines de commerce les plus puissantes et les autres pays et
introduisaient les autres amendements ci-dessus indiqués, l'intention
que l’Assemblée fût dans l'obligation d'appeler au Comité, en
nombre prédominant, les pays possédant les marines de commerce
les plus puissantes est demeurée constante, sauf que le nombre
minimum de ces pays est tombé de neuf à huit.

Cette détermination de maintenir la prédominance des pays
possédant les marines de commerce les plus puissantes s'exprime
dans l’article 28 a) dont les termes écartent la possibilité d'une
interprétation qui permettrait à l’Assemblée de refuser d’élire au

18
COMITÉ DE LA SÉCURITÉ MARITIME (AVIS DU 8 VI 60) 165

Comité un ou plusieurs des huit pays possédant les flottes de
commerce les plus ‘importantes.

On a fait observer que le mot «élus » qui figure au début de
l’article 28 a) avait été retenu délibérément pour conférer à l’Assem-
blée un pouvoir d'appréciation étendu quant aux qualifications
respectives des Etats membres en vue de l'élection au Comité. Le
fait est cependant que ce mot a été introduit dans l’article entre
le rèr mars 1948, date à laquelle l’article a été adopté « sous réserve
... de modifications de rédaction », et le 5 mars 1948, soit quatre
jours plus tard. Il remplaçait le mot « choisis » qui avait figuré dans
tous les projets d’article depuis 1946.

Apparemment cet amendement n’a été accompagné d’aucune
explication et n’a pas été discuté. Il ne s’agissait que d’une simple
modification de rédaction. Si le mot «élus » avait l'importance
particuliére que l’on s’efforce d’y attacher, il semble improbable
qu'il eit été introduit dans l'article de cette manière.

Ce que l’article 28 a) prescrit à l’Assemblée, c'est de déterminer
quels sont ceux de ses membres qui sont les huit pays « qui possè-
dent les flottes de commerce les plus importantes » suivant le sens
de ces mots. Telle est la seule fonction de l’Assemblée à cet égard.
Les termes de l’article « Huit au moins de ces pays doivent être ceux
qui possèdent les flottes de commerce les plus importantes » ont
un sens impératif et obligatoire et ils correspondent précisément
à l'intention des rédacteurs de la Convention.

*
* *

La Cour doit maintenant examiner le sens de l’expression: pays
« qui possédent les flottes de commerce les plus importantes ».

Selon l’opinion du Gouvernement néerlandais telle qu’elle est
énoncée dans son exposé écrit, « expression « pays possédant une
flotte de commerce » n’est pas susceptible d’analyse juridique; elle
ne saurait étre décomposée en éléments ayant une signification
juridique donnée ... méme le fait que les navires de commerce
battant pavillon d’un Etat donné appartiennent a des ressortissants
de cet Etat ne saurait en soi faire de cet Etat un pays « possédant
une flotte de commerce » ». Les Pays-Bas soutiennent que l’imma-
triculation, le droit de battre pavillon et le fait que les navires
marchands appartiennent à des ressortissants « peuvent en même
temps que d’autres faits être pertinents pour la détermination par
l’Assemblée du point de savoir si un État peut ou non être considéré
comme «possédant une flotte de commerce » » mais que ces faits
«qu'on les prenne isolément ou dans leur ensemble ... ne sauraient
conférer à un Etat » cette qualité.

L'opinion du Gouvernement du Royaume-Uni, qui se révèle être
l'opinion commune de ce Gouvernement et de celui des Pays-Bas,
est ainsi énoncée dans l'exposé écrit du Royaume-Uni:

19
COMITÉ DE LA SÉCURITÉ MARITIME (AVIS DU 8 VI 60) 166

« L'expression: pays « qui possèdent les flottes de commerce les
plus importantes » n’a pas de sens précis ou technique apparent...
Il faut en conclure que ces termes ont eu pour objet de permettre
à l’Assemblée, quand elle procède à l’élection, d’examiner les réalités
et de déterminer selon son jugement si les candidats à l'élection au
Comité de la Sécurité maritime peuvent ou non être légitimement
considérés comme les pays « qui possèdent les flottes de commerce
les plus importantes » au sens réel et substantiel ... ces mots, tout
en devant servir de directive à l’Assemblée, ont en même temps été
choisis de propos délibéré pour permettre à celle-ci de traiter de la
question sur la base de la véritable situation et de l'intérêt réel en
matière de sécurité maritime de l’État en question. »

Cette opinion attribue à l’Assemblée le pouvoir d'apprécier quels
pays possèdent des flottes de commerce et quels sont ceux qui
possèdent les plus importantes, l'expression: pays « qui possèdent
les flottes de commerce les plus importantes » ne fournissant à cette
fin qu’une directive. L'Assemblée aurait la faculté « d'examiner les
réalités » sur la base de «la véritable situation », quelle que puisse
être la manière dont l'Assemblée et chacun de ses membres les
envisagent. Elle ne serait liée par aucun critère vérifiable. En votant,
ses membres auraient le droit de prendre en considération tout
élément qu'ils jugeraient pertinent.

Si l’article 28 a) avait pour objet de conférer à l’Assemblée un
tel pouvoir lui permettant de choisir les huit pays possédant les
flottes de commerce les plus importantes sans être liée par un critère
objectif quelconque, qu'il s’agit du tonnage de jauge immatriculé,
de la propriété appartenant aux ressortissants ou de tout autre
critère, les termes impératifs « Huit au moins de ces pays doivent
être ceux qui possèdent les flottes de commerce les plus importantes »
n'auraient plus aucune signification. Si l’on interprétait l’article de
cette manière, la structure établie par l’article pour assurer la
prédominance au Comité de « ceux » qui possèdent les flottes de
commerce les plus importantes dans le rapport d’au moins huit à
six serait ébranlée et s’effondrerait. La Cour ne peut souscrire à
une interprétation qui conduirait à ce résultat.

Il est évident qu’en vue de déterminer les pays qui possèdent les
flottes de commerce les plus importantes il faut se référer à quelque
étalon de mesure. La raison en est que, lorsque l'article 28 a) fait
état des pays «qui possèdent les flottes de commerce les plus
importantes », il ne se peut agir que de leur importance par rapport
aux autres pays possesseurs de tonnage. I} n'existe pas d’autre
méthode pratique pour mesurer l’importance de la flotte de com-
merce de chaque pays. Les pays qui possèdent les flottes de commerce
les plus importantes doivent être élus en raison du tonnage de leur
flotte, du tonnage qui leur appartient. La seule question est de
savoir en quel sens l’article 28 a) envisage que ce tonnage leur
appartienne.

20
COMITÉ DE LA SÉCURITÉ MARITIME (AVIS DU 8 VI 60) 167

Une opinion assez générale, à laquelle souscrit la Cour, est qu’il
n'est pas possible de dire que les termes de l’article 28 a) « pays
possédant des flottes de commerce » signifient que les navires
doivent être la propriété de l’État lui-même.

Il semble n’y avoir que deux significations qui appellent un
examen sérieux: ou bien l'expression vise le tonnage qui appartient
réellement aux ressortissants d’un État, ou bien elle vise le tonnage
immatriculé dans l'État du pavillon, qu'il appartienne à des
particuliers ou à l’État.

Le Libéria et le Panama, appuyés par d’autres États, ont affirmé
que le seul critère est le tonnage de jauge immatriculé. Certains
États au contraire ont soutenu que la véritable interprétation de
l’article exige que les navires appartiennent à des ressortissants de
l'État dont ils battent pavillon. Cette. opinion a été exprimée de
façon assez concrète par le Gouvernement norvégien qui a suggéré,
en prenant pour point de départ le tonnage par pavillon, d'en
déduire le tonnage des navires qui n’appartiennent pas aux ressor-
tissants de chaque Etat de pavillon et d’y ajouter le tonnage
appartenant auxdits ressortissants mais immatriculé sous un
autre pavillon.

Ea * *

L’examen de certains articles de la Convention et la pratique
effectivement suivie dans leur application apportent quelque
lumière à l'étude de cette question par la Cour.

L'article 60 concerne l'entrée en vigueur de la Convention;
s'inspirant de la formule qu’on trouve dans un certain nombre de
conventions multilatérales traitant de la sécurité et des conditions
de travail en mer, il dispose:

« La présente Convention entrera en vigueur lorsque vingt et une.
nations, dont sept devront posséder un tonnage global au moins égal
à un million de tonneaux de jauge brute, y auront adhéré, confor-
mément aux dispositions de l'article 57. »

Ces conditions ayant été remplies le 17 mars 1958, la Convention
est entrée en vigueur à ce jour. Comme l’a exposé le conseiller
juridique des Nations Unies dans une lettre du 10 avril 1959:

« En ce qui concerne la condition requise par l'article 60 que sept
des nations ayant adhéré à la Convention devraient «posséder
chacune un tonnage global » d'un montant déterminé, aucune ques-
tion n’a été soulevée ni examinée quant au point de savoir s'il y
aurait lieu de modifier, pour une raison quelconque ayant trait à la
propriété de ce tonnage, les chiffres indiqués par le Lloyd’s Register
pour le tonnage global d'aucun des États alors parties à la’ Con-
vention. »

L'article 60 est particulièrement important. Le texte anglais de
cet article se réfère à certains Etats qui «ont » (have) un tonnage
global, alors qu’à l’article 28 a) on se réfère aux nations «qui

21
COMITÉ DE LA SÉCURITÉ MARITIME (AVIS DU 8 VI 60) 168

possèdent » fowning) des navires. Mais, dans les textes français et
espagnol qui font également foi, on emploie le même verbe « posséder »
(poseer) dans les deux articles. Soit que l’article 60 se réfère aux
États qui «ont » un tonnage déterminé — comme dans le texte
anglais —, soit qu'il se réfère aux Etats qui « possèdent » ce tonnage
déterminé — comme dans les textes français et espagnol —, il ne
saurait faire de doute et il n’est pas contesté qu'il s’agit du tonnage
immatriculé et du tonnage immatriculé seul et que le texte fournit
un critère automatique pour déterminer la date d’entrée en vigueur
de ia Convention.

La pratique suivie par l’Assemblée à propos d’autres articles
montre qu'on s’est fondé sur le tonnage de jauge immatriculé.

C'est ainsi qu’en appliquant l’article 17 c) de la Convention, qui
prescrit que deux membres du Conseil « sont élus par l’Assemblée
parmi les gouvernements des pays qui ont un intérêt notable à
fournir des services internationaux de navigation maritime »,
l’Assemblée a élu le Japon et l'Italie. Avant cette élection, l’Assem-
blée a été informée que les représentants des membres du Conseil
appelés à faire les recommandations à l’Assemblée aux termes de
l’article 18:

«ont examiné les justifications présentées par les pays qui ont un
intérêt notable à fournir des services internationaux de navigation
maritime. Ils n’ont pas cru devoir proposer à l’Assemblée toute une
liste de candidatures car deux pays dépassent nettement les autres
par l’importance de leur tonnage. Ils recommandent l'élection du
Japon (dont le tonnage est d'environ 5 500 000 tonnes) et de l'Italie
(dont le tonnage s'élève à près de 5 000 000 de tonnes). »

Les tonnages mentionnés sont ceux qui figurent dans le tableau
du Secrétaire général de l'Organisation produit à l’Assemblée pour
l'élection tenue aux termes de l'article 28 a), et qui n’est qu'une
copie des tableaux du Lloyd’s Register of Shipping pour 1958. Le
tonnage immatriculé de ces deux pays a été considéré comme le
critère approprié et il n’en a pas été proposé d’autre. Il ne s'agissait
d’élire que deux membres aux termes de l’article 17 c) et il n’y a
eu que deux pays recommandés à l’Assemblée. |

La répartition des dépenses de l'Organisation entre ses Membres
en vertu des dispositions de l’article 41 de la Convention est égale-
ment significative. Aux termes de la résolution A.20({1) adoptée par
l’Assemblée de l'Organisation le 19 janvier 1959, la contribution de
chaque État membre est déterminée principalement «en fonction
du tonnage brut de ses navires immatriculés selon la dernière
livraison du Lloyd’s Register of Shipping ». Les Etats dont les
tonnages immatriculés sont les plus élevés paient les contributions
les plus importantes.

Au surplus, lorsqu’elle a procédé à l'élection des huit pays
possédant les flottes de commerce les plus importantes aux termes
de l’article 28 a), l’Assemblée a tenu compte d’un document de

22
COMITÉ DE LA SÉCURITÉ MARITIME (AVIS DU 8 Vi 60) 109

travail établi par le Secrétaire général de l'Organisation et donnant
d’après le Lloyd’s Register la liste des pays qui possèdent des flottes
de commerce avec leur tonnage immatriculé. L'Assemblée n’a élu
ni le Libéria ni le Panama, pays figurant parmi les huit premiers
de la liste, mais elle a élu les pays qui venaient au neuvième et au
dixième rang.

Cet emploi du critère du tonnage immatriculé dans l’application
de différentes dispositions de la Convention et la comparaison faite
plus haut entre les textes des articles 60 et 28 a) amènent la Cour
a considérer comme improbable que l’on ait envisagé, lors de la
rédaction de l’article 28 a) et de son incorporation dans la Conven-
tion, qu'il y eût un critère autre que le tonnage immatriculé pour
déterminer les pays possédant les flottes de commerce les plus
importantes. En particulier, il est improbable que l’on ait envisagé
que le critére dit étre la nationalité des actionnaires ou de telles
autres personnes ayant réellement la propriété de tout navire de
commerce; il s’agit la de faits difficiles à cataloguer, à vérifier et a
mesurer. Pour reprendre les termes dont s’est servi le représentant
du Royaume-Uni au cours des débats qui ont précédé l'élection,
faire intervenir la question du nom et de la nationalité des proprié-
taires ou des actionnaires des compagnies de navigation « introdui-
rait un critère inutilement compliqué ». Une pareille méthode pour

. apprécier le rang d’une nation possédant une flotte de commerce
n’est ni sûre ni pratique. Au surplus elle ne trouve aucun fondement
dans la pratique internationale, ni dans la jurisprudence et la
doctrine internationales, ni dans la terminologie maritime, ni dans
les conventions internationales traitant de la sécurité en mer, ni
dans la pratique suivie par l'Organisation elle-même pour appliquer
la Convention. Au contraire le critère du tonnage immatriculé est
pratique, certain et facilement applicable.

Au surplus, le critère du tonnage immatriculé est le plus conforme
à la pratique internationale et aux usages maritimes.

L'article 28 a) a été rédigé par des experts en matière maritime
qu'on peut raisonnablement supposer au courant des conventions
antérieures existantes se rapportant à l'armement et traitant de la
sécurité en mer et de questions connexes. En de telles conventions,
un navire est communément considéré comme appartenant à un
Etat s’il y est immatriculé.

La Convention de 1930 sur les lignes de charge en fournit un
exemple topique. Elle dispose en son article 3:

«(a) Un navire est considéré comme appartenant à un pays s'il
est immatriculé par le gouvernement de ce pays;
(6) L'expression «administration » signifie le gouvernement du
pays auquel le navire appartient... »

23
COMITÉ DE LA SÉCURITÉ MARITIME (AVIS DU 8 VI 60) 170

On trouvait une disposition semblable à l’article 2 de la Conven-
tion de 1929 pour la sauvegarde de la vie humaine en mer.

Entre autres conventions internationales qui reconnaissent le
même principe, on peut citer les Conventions de Bruxelles de 1910
sur l’abordage et sur l'assistance et le sauvetage maritimes, les
Conventions de 1914 et de 1948 pour la sauvegarde de la vie humaine
en mer et la Convention de 1954 pour la prévention de la pollution
des eaux de la mer par les hydrocarbures. De nombreux traités
bilatéraux s'expriment de même.

La Cour ne peut accepter l'opinion d’après laquelle, lors de la
première rédaction de l'article en 1946, quand ses rédacteurs ont
fait mention des pays « qui possèdent des marines de commerce »
dans le même contexte que les pays « qui possèdent un nombre
considérable de navires de commerce », ils ne parlaient pas des
navires de commerce appartenant à un pays dans le sens employé
par les conventions internationales qui depuis 1910 visent la
sécurité en mer et les questions qui s’y rapportent. De l’avis de la
Cour, il est tout à fait improbable, si l’expression « pays possédant
des marines de commerce » avait été entendue dans un sens différent,
qu’on n’etit pas tenté de l’indiquer. L’absence de toute discussion
sur la signification de cette expression à mesure que progressait la
rédaction du projet d’article tend nettement à indiquer que son sens
ne faisait aucun doute; qu’elle visait le tonnage immatriculé. Il
n'est certes pas sans signification qu’à peu près à l'époque où le
projet d’article a été définitivement établi les tableaux du Lioyd’s
Register pour 1948 indiquaient comme appartenant aux différents
pays du monde les navires immatriculés dans ces pays et que, sous
la rubrique «Countries where owned », figuraient un nombre de
navires et un tonnage de jauge brute qui étaient précisément le
nombre et le tonnage immatriculés sous le pavillon de chaque pays
indiqué.

0 # Û
* *

La Cour conciut que, lorsque l’article 28 a) fait état des «pays
possédant des flottes de commerce », cela vise uniquement le tonnage
immatriculé, Les pays qui possèdent les flottes de commerce les plus
importantes sont ceux qui ont immatriculé les plus forts tonnages.

L’interprétation de l’article 28 a) donnée par la Cour est conforme
au but général de la Convention et aux fonctions spéciales du
Comité de la Sécurité maritime. L’Organisation établie par la
Convention n’a qu'un rôle consultatif et le Comité de la Sécurité
maritime est l'organe qui a le devoir d’examiner les questions
relevant du domaine de l’Organisation et de recommander aux Etats
membres, par l'intermédiaire du Conseil et de l’Assemblée, des
propositions de règlements de sécurité. Pour appliquer efficacement
ces recommandations et développer la sécurité maritime sous ses
aspects nombreux et variés, il est essentiel d'obtenir la coopération
des États qui exercent leur juridiction sur une grande partie du

24
COMITÉ DE LA SÉCURITÉ MARITIME (AVIS DU 8 vi 60) I7I

tonnage mondial existant. La Cour ne saurait souscrire à une inter-
prétation des termes de l’article 28 a) « pays qui possèdent les flottes
de commerce les plus importantes » qui ne serait pas en harmonie
avec les buts de la Convention et qui permettrait à l’Assemblée de
refuser d’élire un État au Comité de la Sécurité maritime sans égard
au fait que cet État est l’un des huit premiers par le tonnage im-
matriculé.

Il a été affirmé au cours des débats qu'en vue d’apprécier
l'importance de la flotte de commerce de chaque pays l’Assemblée
était autorisée à prendre en considération la notion du lien substan-
tiel que l’on prétend devoir exister entre les navires et le pays où ils
sont immatriculés. L'article 5 de la Convention non ratifiée de
Genève de 1958 sur la haute mer a été invoqué à l'appui de cette
affirmation. Ledit article dispose:

« Chaque État fixe les conditions auxquelles il accorde sa nationa-
lité aux navires ainsi que les conditions d’immatriculation et du
droit de battre son pavillon... »

La Cour étant parvenue à la conclusion que la détermination des
pays possédant les flottes de commerce les plus importantes relève
uniquement du tonnage immatriculé dans ces pays, il n’y a pas
lieu d'examiner plus avant la thèse du lien substantiel en vue de
répondre à la question soumise à la Cour pour avis consultatif.

L'Assemblée n’a élu au Comité ni le Libéria ni le Panama en
dépit du fait que, par l'importance de leur tonnage immatriculé,
ces deux États se rangeaient parmi les huit pays possédant les
flottes de commerce les plus importantes. Ce faisant, l’Assemblée
ne s’est pas conformée à l’article 28 a) de la Convention qui, comme
la Cour l’a établi, doit s’interpréter comme prescrivant que la
détermination des pays qui possèdent les flottes de commerce les
plus importantes doit se faire sur la seule base du tonnage immatri-
culé.

Par ces motifs,

La COUR EST D’AVIS,

par neuf voix contre cinq,

que le Comité de la Sécurité maritime de l'Organisation inter-
gouvernementale consultative de la Navigation maritime, élu le
15 janvier 1959, n’a pas été établi conformément a la Convention
portant création de l'Organisation.

Fait en anglais et en francais, le texte anglais faisant foi, au Palais
de la Paix, à La Haye, le huit juin mil neuf cent soixante, en deux
exemplaires, dont l’un restera déposé aux archives de la Cour et

25
COMITÉ DE LA SÉCURITÉ MARITIME (AVIS DU 8 VI 60) 172

dont l’autre sera transmis au Secrétaire général de l’Organisation
intergouvernementale consultative de la Navigation maritime.

Le Président,
(Signé) Helge KLAESTAD.

Le Greffier adjoint,
(Signé) GARNIER-COIGNET.

M. KLAESTAD, Président, et M. MORENO QUINTANA, juge, joignent
à l’avis les exposés de leur opinion dissidente.

(Paraphé) H. K.
(Paraphé} G.-C.

26
